Name: Commission Regulation (EEC) No 1124/92 of 30 April 1992 on the issuing of import licences for certain processed mushroom products originating in third countries and repealing Regulation (EEC) No 17/92
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  agricultural activity;  foodstuff;  tariff policy
 Date Published: nan

 1 . 5. 92 Official Journal of the European Communities No L 117/103 COMMISSION REGULATION (EEC) No 1124/92 of 30 April 1992 on the issuing of import licences for certain processed mushroom products originating in third countries and repealing Regulation (EEC) No 17/92 for mushroom products-covered by CN codes 0711 90 40, 2003 10 20 and 2003 10 30 should accordingly be resumed in order to permit imports up to a quantity corresponding to 20 % of the total quantity laid down in Article 3 of Regulation (EEC) No 1796/81 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 (') on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30, as amended by Regulation (EEC) No 1 122/92 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 17/92 of 7 January 1992 (3) suspends the issuing of import licences for preserved cultivated mushrooms originating in third countries in respect of allocations from new importers lodged under Article 5 (4) of Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of mushrooms from third countries (4), as last amended by Regulation (EEC) No 1 1 23/92 f5) ; Whereas Article 5 (4) of Regulation (EEC) No 1707/90, as amended by Regulation (EEC) No 1123/92, allocates 20 % of the total quantity laid down in Article 3 of Regu ­ lation (EEC) No 1 796/8 1 to new importers ; whereas this implies that a larger quantity of mushrooms is now allo ­ cated to new importers and that on the one hand it exceeds the 5 200 tonnes of preserved mushrooms already allocated to those importers and on the other hand the quantity already allocated to new importers under Commission Regulations (EEC) Nos 3705/91 (6) and (EEC) 440/92 Q on protective measures applicable to imports or provisionally preserved cultivated mushrooms ; whereas the issuing of import licences to new importers HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences under Article 5 (4) of Regulation (EEC) No 1707/90 shall be authorized once more from 4 May 1992. Licences should be issued in respect of a maximum of 6 072 tonnes net drained weight. Article 2 Regulation (EEC) No 17/92 is hereby repealed. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 4. 7. 1981 , p. 1 . (2) See page 98 of this Official Journal. 0 OJ No L 3, 8 . 1 . 1992, p. 5. (4) OJ No L 158, 23. 6. 1990, p. 34. H See page 100 of this Official Journal. t6) OJ No L 350, 19 . 12. 1991 , p. 40. O OJ No L 51 , 26. 2. 1992, p. 6 .